—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered January 6, 1992, convicting defendant, upon his pleas of guilty to two indictments, of three counts of burglary in the first degree, three counts of robbery in the first degree, robbery in the second degree, rape in the first degree, and sodomy in the first degree, and sentencing him, as a second felony offender, to concurrent terms of IVz to 15 years on the second degree robbery count and 8 to 16 years on the remaining counts, unanimously affirmed.
Defendant was properly adjudicated a second felony offender upon the basis of his prior conviction for robbery, under Texas Penal Code § 29.02, the word "imminent” as used in that state being equivalent to the word "immediate” as used in Penal Law § 160.00 (see, Devine v State, 786 SW2d 268, 270 [Tex]), and there thus being a New York analog at least to robbery in the third degree, a Class D felony (Penal Law § 160.05). Concur—Murphy, P. J., Rosenberger, Rubin, Ross and Tom, JJ.